This appeal is from a decree denying a temporary restraining order and dismissing a bill of complaint which sought to enjoin the issue of interest bearing *Page 36 
debentures by the County Commissioners, without an approving vote of the freeholder electors of Duval County, to raise funds, and to enjoin the use of any of the county Broad Street Bridge funds, for the construction of a bridge across the St. Johns River from the foot of Main Street in the City of Jacksonville, Duval County, Florida, such construction so financed being authorized by Chapter 17246, Acts of 1935. The validity of the Act and of stated portions thereof are specifically challenged.
Pursuant to Chapter 7462, Acts of 1917, Duval County constructed and is now operating a toll bridge across the St. Johns River at Broad Street in the City of Jacksonville, Florida. See State, ex rel. Young, v. Duval County, 76 Fla. 180,79 So. 692; State, ex rel. Landis, v. Duval County, Fla., 105 Fla. 174,141 So. 173; In Re: Tolls on the St. Johns River Bridge, 108 Fla. 172,  146 So. 99; Masters v. Duval County, 114 Fla. 205,154 So. 172; Duval County v. Jennings, 121 Fla. 584, 164 So. 356.
Chapter 17246, Acts of 1935, authorizes Duval County to construct, maintain and operate a toll bridge and approaches thereto across the St. Johns River from the foot of Main Street in the City of Jacksonville, Florida. The Act contains the following provisions:
"Section 4. Duval County, by its Board of County Commissioners, is hereby authorized and empowered to make, execute and deliver to the State Road Department its secured debentures in an amount not exceeding the estimated cost of said bridge and approaches complete, including legal fees and expenses incurred in the issuance, sale and delivery of said debentures, and the execution and delivery of the trust deed securing the same, and all legal fees and expenses and engineering costs and expenses actually incurred in connection with the financing and construction *Page 37 
of said bridge, in the form and the denominations herein provided, and to execute and deliver to the State Treasurer of the State of Florida as Trustee for the holders of said debentures a trust deed or mortgage in such form as may be approved by the attorney for the State Road Department, pledging for the payment of the principal and interest of said debentures as the same respective nature, all of the net revenues derived from the operation of said bridge as a toll bridge, and creating a first lien upon said bridge and approaches and all lands and property belonging or pertaining thereto, and providing for the payment of all such net revenues to said trustee and his successors in office, to create a fund for the payment of principal and interest of said debentures as they mature. Said debentures shall become due and payable at such time or times, not to exceed thirty years from their date, and shall bear such rate of interest, not to exceed five per cent. per annum, payable semi-annually, as may be determined by said Board and as approved by the State Road Department. Said trust deed and debentures shall be in such form and contain such provisions as may be approved by the attorney for the State Road Department and such as will make the terms thereof enforceable, and may provide in the event of default for the appointment of a receiver to operate said bridge as a toll bridge for the benefit of the owners of said debentures or the sale thereof to satisfy said debentures, but any provision for the sale of said bridge under foreclosure shall be upon condition that the purchaser shall continue to maintain and operate said bridge as a toll bridge subject to regulation as to operation and charges for tolls in the same manner as is provided in and by Chapter 7462, Laws of Florida.
"Section 5. The debentures issued under this Act shall *Page 38 
not be general obligations of Duval County or a charge upon the taxable property in said County, and no tax shall be levied in said County for the payment of principal or interest thereof, but the payment of the same shall be secured by the pledge of the net revenues derived from the operation of said bridge as a toll bridge and by the lien of said trust deed or mortgage herein provided for upon said bridge and its approaches constructed under this Act.
"Section 6. Duval County, by its Board of County Commissioners, shall be authorized and empowered, upon the completion and delivery to it by the State Road Department of the said bridge and approaches, to take possession and control thereof and to operate the same as a toll bridge; to employ a Superintendent and such other employees as may be necessary for the maintenance and operation of said toll bridge and the collection of tolls; to pay all legal fees and costs, and the cost of engineering; to regulate the tolls to be charged on said toll bridge in the same manner and to the same extent as provided in Chapter 7462 of the Laws of Florida; * * * All of the costs, charges and expenses of insurance and the lighting, operation, maintenance and repair of the said toll bridge and approaches to be paid out of the proceeds of the collection of tolls; and all revenues derived from the operation thereof, after deducting the costs, charges and expenses of lighting, maintenance, repair and operation thereof, to be paid over monthly to the State Treasurer as Trustee, to be placed in a fund for the payment of interest and principal of the said debentures, and to be disbursed by said Trustee for that purpose; Provided, that a reasonable reserve fund may be set up and maintained out of the said revenues to provide for emergencies, maintenance and repairs, and provided further that in no event shall the tolls or charges be less than shall be necessary *Page 39 
to pay said debentures and the interest thereon, and other obligations of the County in reference to said bridge. After paying all expenses of insurance, lighting, maintenance, repair and operation of said bridge, the State Road Department may, however, operate said bridge as provided in this Act.
"Section 8. When all of said debentures issued under the provisions of this Act shall be paid, satisfied and retired, or when a sufficient fund has been created and deposited with the State Treasurer to pay off and discharge the principal and interest of all of said debentures, as and when the same mature, then the said Bridge and approaches shall be delivered by the County Commissioners of Duval County to the State Road Department and shall become and be a part of the general state road system of Florida, and shall thenceforth be maintained and operated by the State Road Department, free of all and any tolls or other charges, in the same manner as other state roads and bridges.
"Section 11. If it is determined at the election to be held on October 8th, A.D. 1935, under the provisions of Senate Bill No. 771, approved May 21, 1935, that the present bridge across the St. Johns River in the City of Jacksonville shall be continued as a toll bridge then said present or existing bridge shall be operated in the same manner and subject to the same conditions as the bridge to be constructed at Main Street as provided in this Act, and the same tolls shall be charged on each of said bridges; and the net revenue derived from the operation of the present or existing bridge shall be used for the payment of said debentures and interest thereon and other costs as herein provided; and when all of said debentures are fully paid, or adequate provision has been made therefor, as herein provided, the present or existing bridge and the bridge to be constructed *Page 40 
as herein provided, shall become free bridges, and turned over to the State Road Department, a part of the State Highway System, and no tolls or charges shall thereafter be made for the use of either of said bridges.
"Section 12. In the event the present bridge across the St. Johns River is maintained as a toll bridge, tickets or tags issued or sold for the use of either bridge shall be good for the use of the other bridge.
"Section 14. All moneys derived from the operation of the present bridge across the St. Johns River in the City of Jacksonville except so much thereof as may be necessary for the repair and operation of said bridge, shall be used in acquiring rights of way, franchises and other property for the bridge at Main Street, and approaches thereto, and in constructing necessary roads and streets leading to said bridge, and in paying interest as provided in Section 13 hereof. If the State Road Department shall assume the payment of the outstanding bonds of Duval County issued for the construction of the present bridge, all moneys placed in the sinking fund of said bonds shall be available for said purposes. None of said moneys shall be used for the payment of other bonds of Duval County unless a surplus shall remain and provision has been made for the accomplishment of the aforesaid purposes.
"Section 15. The Board of County Commissioners of Duval County is authorized to make such contract or contracts with the Federal Government or any agency thereof, or with the State Road Department, as it may deem proper for financing the cost of the construction of said bridge and approaches thereto under the provisions of this Act."
"Section 16. If either or both of said bridges shall be operated as a toll bridge, tolls on either or both, as the case may be, shall cease to be charged when the bonds or debentures *Page 41 
issued for the cost of the construction thereof shall be paid, or ample provision shall be made therefor."
The statute contemplates the construction of the Main Street Bridge by the sale of debentures issued by the county, and by the use of surplus funds of the Broad Street Bridge not needed for the full payment of the remaining outstanding bonds issued by the county for the construction of the Broad Street Bridge, the tolls to continue. A contribution from the Federal Government for the construction of the public highway bridge is anticipated as a part of the construction cost.
The resolution adopted by the County Commissioners of Duval County pursuant to Chapter 17246, provides for the issue of "Duval County Four Per Cent Bridge Revenue Debentures of 1936" and gives in full the covenants, terms and conditions of each $1000.00 Debenture, which resolution contains and each Debenture is to contain the following:
"This Debenture is not a general obligation of Duval County or a charge upon the taxable property of said County, and is not payable from or a charge upon any other funds than those pledged to the payment thereof, nor is it a charge upon any property of Duval County, other than the net revenues and income hereinabove specified, nor shall said County be subject to any pecuniary liability hereon.
"No holder or owner of this Debenture shall ever have the right to compel any exercise of the taxing power of the State of Florida or Duval County to pay this Debenture or the interest hereon, or to enforce payment hereof against any property of said County, nor shall this Debenture constitute a charge, lien, or encumbrance, legal or equitable, upon any property of said County, other than the net revenues and income aforesaid." *Page 42 
The title to Chapter 17246, Laws of Florida, 1935, is as follows:
"AN ACT Relating to and Authorizing the Construction of an Additional Bridge Across St. Johns River in the City of Jacksonville; and to Confer Upon Duval County the Power of Eminent Domain for Such Purpose; to Authorize the Operation of such Bridge as a Toll Bridge or a Free Bridge and the Issuance of Debentures Secured by said Bridge and the Net Revenues Thereof, to Pay the Cost of such Bridge and Approaches, Insurance, Fees, Costs and Expenses in Connection Therewith; to Authorize the State Road Department to Enter into a Contract or Contracts for the Construction, Maintenance and Operation of Such Bridge, and to Lease or Purchase the Same; to Authorize the County to Enter into Contracts with the Federal Government or Any Agency Thereof; and to Authorize the Use of Moneys Derived from the Operations of the Existing St. Johns River Bridge in Said City and the Future Collection of Tolls Thereon, if any, for Said Purposes."
Such title expresses only one subject "and matter properly connected" with such expressed subject. All the matters stated in the title are pertinent and germane to the subject expressed in the title; and none of them is incongruous with or disassociated from or foreign or unrelated to the subject as expressed in the title of the Act. The words, "and to authorize the use of moneys derived from the operation of the existing St. Johns River Bridge in said city and the future collecting of tolls thereon, if any, for said purposes," have relation to funds to be used in constructing the new bridge, and are not incompatible with but are properly connected with the subject expressed in the title of the Act. See Whitney v. Hillsborough County, 99 Fla. 628,127 So. 486. *Page 43 
While it is necessary to express in the title of an Act only its subject and not matters properly connected with the subject as expressed in the title; the statement in the title of matters properly connected with the subject as expressed in the title do not make the title violate the Constitution, the matters so stated not being misleading. See State, ex rel., v. Bryan,50 Fla. 293, 39 So. 929; Butler v. Perry, 67 Fla. 405, 66 So. 150; State, ex rel., v. Thompson, 120 Fla. 860, 163 So. 270, Headnote 20.
The toll bridge over the St. Johns River authorized to be constructed from the foot of Main Street by Chapter 17246 is intended to supplement the public highway service rendered by the Broad Street highway bridge that was constructed by the county pursuant to Chapter 7462, Acts of 1917. The latter bridge and the revenues derived from its operation are the property of Duval County and may be used by the county for county purposes subject only to the rights of holders of the bonds issued for the construction of the present bridge. But revenues derived from the present bridge tolls cannot lawfully be used for purposes designed to destroy the right and duty to continue the collection of bridge tolls until the bonds are paid or otherwise legally satisfied, or their payment is duly secured. Duval County v. Jennings, 121 Fla. 584, 164 So. 356.
In authorizing the use of a portion of large surplus funds on hand, that are greatly in excess of the needs for payment of the outstanding Broad Street Bridge Bonds, in the construction of the Main Street Bridge, Chapter 17246 does not violate the obligation of the contract of the Broad Street Bridge bonds, since the toll collections continue and the surplus fund of the Broad Street Bridge revenues is not reduced below its primary uses for the Broad Street Bridge bond payments. *Page 44 
In the Jennings case it was proposed to abolish the tolls on the Broad Street Bridge before the bridge bonds were all fully paid. The court held the tolls could not legally be abolished before all bridge bonds were paid "unless ultimate payment of the bonds and interest be actually secured." Chapter 17246 does not authorize tolls to be abolished until all bridge bonds are paid, and the statute does not contemplate that the surplus funds of the Broad Street revenues will be so impaired as to endanger the prompt payment of the $71,000.00 of the bridge bonds now outstanding with interest according to the bond contract.
It appears that there is now in the bridge fund $360,283.62 with only $71,000.00 bonds outstanding and not due till 1948, and the tolls continue.
It also appears that the use as authorized of perhaps $225,000.00 of the surplus in the Broad Street bond funds before the maturity of the remaining bonds, will not endanger the ultimate sufficiency of the fund to pay the remaining $71,000.00 of bonds in 1948 with interest. Large sums of surplus funds derived from tolls over the Broad Street Bridge have been used to pay other bonds of Duval County, showing the adequacy of the reserve even if $225,000.00 of that fund is used for the Main Street Bridge before the Broad Street bonds are fully paid, the tolls continuing.
The pledge of funds from the surplus funds of the Broad Street Bridge revenue, is not a pledge of a tax resource, but of a toll derived from charges for the use of a special public highway utility, which charges or tolls more than pay for the construction and operation of the bridge, the surplus over operation expenses and construction bond payments being the property of the county which it may appropriate for county purposes as the law directs. *Page 45 
The Broad Street Bridge is, and the bridge to be built at Main Street will be, property of the county. No estate or other interest or lien in or upon the bridge property is created by the debenture contract, and the provision of the statute as to a lien upon the bridge property may be disregarded, such a lien not being by the statute mandatorily made a part of the pledge of the debentures authorized to be issued.
If the provision in Section 4 of Chapter 17246 for the appointment of a receiver in case of default in payment of the debenture, is invalid or inoperative, it does not affect the remainder of the Act; and if invalid or inoperative may be disregarded or treated as eliminated. The statute provides that tolls to be collected for bond payments are to be regulated by a Circuit Judge as under Chapter 7462, Laws of Florida, which insures the stability of ample toll receipts if the bridge is operated in conjunction with the present Broad Street Bridge of the county, as provided by Chapter 17246.
The pledge of the net receipts from tolls on the Broad Street Bridge to the payment of the debentures issued for funds to construct the Main Street Bridge, after the Broad Street Bridge bonds are fully paid or duly secured, is a proper application of such county funds as authorized. Such funds are not tax resources but toll receipts that belong to the county accruing from its operation of a public highway utility; and their appropriation by statute to pay debentures issued for the construction of a companion highway bridge, does not make the debentures violate amended Section 6 of Article IX of the Constitution. See Ala. St. Br. Corp. v. Smith, 257 Ala. 311, 116 So. 695.
The Main Street Bridge, though regarded as a new project, is not the only such utility in the county. The new bridge *Page 46 
is to be used in co-ordination with the present bridge as a necessary self-liquidating highway bridge. The debentures issued for the construction of the new bridge are not bonds of the county within the contemplation of amended Section 6, Article IX, of the Constitution, because the debentures are not to be paid by tax resources or by the pledge of any property of the county except receipts from tolls; and if tolls prove inadequate, taxation cannot be resorted to. The old bridge is to be operated in co-ordination with the new bridge to serve a county purpose common to both bridges, the tolls from the present bridge to be used primarily to pay the bonds of that bridge. The bridge properties are not subject to payment of the debentures, and the county is not subjected to contingent liabilities. See Br. of Commrs. Pinellas Co. v. Herrick, 123 Fla. 401, 167 So. 386.
In Kathleen Citrus Co. v. Lakeland, 124 Fla. 659, 169 So. 356, resources affecting corporeal property rights were attempted to be pledged without an approving vote of the freeholder electors of the city; and besides the city might be subject to contingent contract and tort liability. See also Boykin v. Town of River Junction, 121 Fla. 902, 169 So. 558; Charles v. City of Miami,125 Fla. 110, 169 So. 589, and other similar cases. Hopkins v. Baldwin, 123 Fla. 649, 167 So. 677, and Brash v. Tuberculosis Bd., 124 Fla. 652, 169 So. 218, dealt with State projects. In such State cases the doubt is resolved in favor of the authority conferred by the statute to issue revenue certificates. See Williams v. City of Dunnellon, 125 Fla. 114, 169 So. 631.
In Hygema v. City of Sebring, 124 Fla. 683, 169 So. 366, there was no utility in the city of a similar character to the then proposed project; and being a new kind of utility in the city, it might impose upon the city contingent liabilities of contract andtort not theretofore assumed by the city by *Page 47 
similar utilities being operated by the city. The self-liquidating qualities of the project in that and like cases not being demonstrated, the doubt required an approving vote of the freeholder electors. See Williams v. City of Dunnellon,125 Fla. 114, 169 So. 631. In State v. Calhoun County, the statute expressly authorized the issue of bonds, and the bridge was to be pledged for payment of the bonds, without an approving vote of the freeholder electors of the county as required by amended Section 6, Article IX of the Constitution.
The controlling purpose of amended Section 6, Article IX of the Constitution is that, except upon the stated approval vote of the freeholder electors of the taxing unit, the taxing power or the tax resources of a taxing unit shall not be pledged; and that the property or any interest therein of the taxing unit, shall not be pledged by any county, district or municipality, when such property is obtained through taxation; and that property obtained otherwise than through taxation, may not be pledged when, if improvidently used, such property must be replaced or compensated for through taxation.
In this case no taxing power or tax resource of the county is authorized, but is forbidden to be pledged for the construction or the operation of the Main Street Bridge. No property or interest in property of the county obtained through taxation is pledged for the expense of construction or operation of the bridge; and no property of the county, e.g. bridge tolls, obtained otherwise than by taxation can be replaced or compensated for through taxation if it is improvidently pledged or used for construction of the bridge. The entire expenses of the construction and of the operation of the bridge, including contingent liabilities, if any, may arise against the county, in such construction or *Page 48 
operation of the highway bridge, are to be paid from, and only from, the tolls collected for passage over, or other lawful use of, the bridge constructed, operated and maintained by the county as a necessary special highway utility.
The Broad Street Bridge does, and the Main Street Bridge will, belong to the county and Chapter 17246 requires tolls to be collected on both bridges until both are fully paid for. The bridges co-ordinate in supplying and operating a necessary public highway special facility; and it appears that by the co-ordination the new bridge will be fully paid for by tolls, taxation being expressly excluded. The use of tolls from the present bridge is expressly subordinated to the full payment of the entire indebtedness for that bridge.
No election was held under Senate Bill No. 771, Chapter 17534, Special Acts of 1935, as referred to in Section 11 of Chapter 17246, Acts of 1935 (Duval County v. Jennings, see 121 Fla. 584,164 So. 356) and $71,000.00 of Broad Street Bridge bonds being outstanding and not due till 1948, the provisions of Chapter 17246 authorizing the limited use of surplus funds of the Broad Street Bridge for construction costs of the Main Street Bridge, are not necessarily so repugnant to the provisions of Section 16 of Chapter 17246 as to render such appropriation of surplus funds nugatory or to require the present bridge to be operated as a free bridge under Section 16 of Chapter 17246, Acts of 1935.
Further discussions of matters incidental to those herein adjudged, is not essential to the disposition of the appeal herein.
Affirmed.
ELLIS, P.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 49